DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 12/28/2021 is acknowledged.  The preliminary amendment includes the amending of claims 1, 5, 7, 11, 13, and 17.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, there is a foreign priority claim to Chinese Application 201811267031.8.  However, no cited references, search reports and/or office actions from the Chinese Patent Office has been disclosed to the office.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 09/28/2021 have been overcome by applicant’s amendments received on 12/28/2021.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Specifically, limitation C (“determining that the file fails to be opened at the client”) and limitation D (“in response to determining that the file has been opened successfully at the client, returning information about the file to the application”) are mutually exclusive and cannot coexist as they directly contradict one another.  Indeed, after a request for opening a file is received (See limitation A of “receiving, in a virtual file system on a client, a request for opening a file in the virtual file system from an application”), one limitation (limitation C) states that the file fails to be opened while the other limitation (limitation D) states that the file has been opened successfully.  This is nonsensical as one cannot (after receiving a request to open a file) determine that the file fails to be opened (limitation C), return information to a client after determining that the file opens successfully (limitation D), and execute operations directed towards determining that the file fails to be opened successfully at the client (limitations E, F, and G).
	For the purposes of examining the instant application, the examiner is interpreting the independent claims as simply determining that the file has been opened successfully at the client (and subsequently returning information about the file to the application) as determining that the file has been opened successfully at the client and determining that the file has not been opened successfully at the client cannot coexist as they directly contradict one another.
	The examiner suggests that the applicants remove Limitation D in order the absolve this issue and resulting in the independent positively reciting the determining of a failure of an open of a file request.
	Dependent claims 2-6, 8-12, and 14-18 are rejected for incorporating the deficiencies of independent claims 1, 7, and 13 respectively.  
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Testerman et al. (U.S. PGPUB 20180314844) in view of Milouschev et al. (U.S. PGPUB 2004/0133577).
13.	Regarding claims 1, 7, and 13, Testerman teaches a method, electronic device, and non-transitory computer readable medium comprising:
A)  receiving, in a virtual file system on a client, a request for a file in the virtual file system from an application (Paragraphs 20 and 24); 
B)  the request comprising a path for the file (Paragraph 20). 
	The examiner notes that Testerman teaches “receiving, in a virtual file system on a client, a request for a file in the virtual file system from an application” as “For example, when file input/output from the browser 102 is directed through the virtual file system 106, the browser 106 may access files to be uploaded via a file access path 120-126 that passes through the virtual file system 106. A file access path may be specified in a file access request from the browser. The virtual file system may determine whether a file for which access has been requested is encrypted or unencrypted by examining a file access path specified by the file access request or by examining the file itself. When the browser 102 requests access 120 to an unencrypted file, the virtual file system 106 may prevent the browser 102 from accessing the file. When a browser 102 requests access 120 to an encrypted file, a file that is at least partially encrypted, the virtual file system 106 may request 122 the file from the data storage 110 and the data storage 110 may return 124 the file to the virtual file system 106. The virtual file system 106 may then return 126 the file to the browser 102 for uploading” (Paragraph 20) and “the user to encrypt and upload the file via an open file dialog of the browser instead of the file drag and drop upload functionality. If the file is determined to be encrypted at step 310 the browser may be allowed to retrieve the file at block 310 through the virtual file system and upload the file via the website in response to the drag and drop file upload request” (Paragraph 24).  The examiner further notes that the access request from a browser (i.e. an application) to a VFS in order to retrieve specifically requested file(s) teaches the claimed receiving.  The examiner further notes that Testerman teaches “the request comprising a path for the file” as “For example, when file input/output from the browser 102 is directed through the virtual file system 106, the browser 106 may access files to be uploaded via a file access path 120-126 that passes through the virtual file system 106. A file access path may be specified in a file access request from the browser. The virtual file system may determine whether a file for which access has been requested is encrypted or unencrypted by examining a file access path specified by the file access request or by examining the file itself. When the browser 102 requests access 120 to an unencrypted file, the virtual file system 106 may prevent the browser 102 from accessing the file. When a browser 102 requests access 120 to an encrypted file, a file that is at least partially encrypted, the virtual file system 106 may request 122 the file from the data storage 110 and the data storage 110 may return 124 the file to the virtual file system 106. The virtual file system 106 may then return 126 the file to the browser 102 for uploading” (Paragraph 20).  The examiner further notes that the request from the browser (i.e. application) includes the path of the requested file(s) (See “A file access path may be specified in a file access request from the browser”).
	Testerman does not explicitly teach:
A)  a request for opening a file;
C)  determining that the file fails to be opened at the client;
D)  in response to determining that the file has been opened successfully at the client, returning information about the file to the application;
E)  in response to determining that the file fails to be opened at the client, searching a first cache of the virtual file system for the path; 
F)  the first cache being configured to store paths for files that fail to be opened at the client; and 
G)  in response to success in finding the path in the first cache, returning an indication of failure in opening the file to the application.
	Milouschev, however, teaches “a request for opening a file” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “determining that the file fails to be opened at the client” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “in response to determining that the file has been opened successfully at the client, returning information about the file to the application” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “in response to determining that the file fails to be opened at the client, searching a first cache of the virtual file system for the path” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “the first cache being configured to store paths for files that fail to be opened at the client” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “in response to success in finding the path in the first cache, returning an indication of failure in opening the file to the application” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225).
	The examiner further notes that although the primary reference of Testerman teaches receiving requests from client applications through a VFS, there is no explicit teaching of a file open request.  The secondary reference of Milouschev teaches that clients can issue file open requests via a VFS.  Moreover, the system of Milouschev teaches the determining of a successful open via its subsequent issuance of an opportunistic lock after such a successful open.  The combination would result in expanding Testerman to also include file open requests.  
Additionally, the examiner further wishes to state that as explained in the 112 rejection above, limitation C (“determining that the file fails to be opened at the client”) and limitation D (“in response to determining that the file has been opened successfully at the client, returning information about the file to the application”) are mutually exclusive and cannot coexist as they directly contradict one another.  Indeed, one cannot (after receiving a request to open a file) determine that the file fails to be opened (limitation C), return information to a client after determining that the file opens successfully (limitation D), and execute operations directed towards determining that the file fails to be opened successfully at the client (limitations E, F, and G).  Due to this contradiction, the examiner is interpreting the independent claims in the broadest reasonable interpretation as simply determining that the file opens successfully at the client (and returning information about the file to the application).  Limitations C, E, F, and G are simply optional and do not trigger due to the presence of limitation D.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Milouschev’s would have allowed Testerman’s to provide a method for low latency to clients, as noted by Milouschev (Paragraph 142).

	Regarding claims 2, 8, and 14, Testerman does not explicitly teach a method, electronic device, and non-transitory computer readable medium comprising:
A)  in response to failure in finding the path in the first cache, transmitting a request for searching the file to a backup server; 
B)  in response to receiving an indication of failure in finding the file from the backup server, storing the path for the file in the first cache; and 
C)  returning the indication of the failure in opening the file to the application.
Milouschev, however, teaches “in response to failure in finding the path in the first cache, transmitting a request for searching the file to a backup server” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “in response to receiving an indication of failure in finding the file from the backup server, storing the path for the file in the first cache” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), and “returning the indication of the failure in opening the file to the application” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225).
	The examiner further notes that due to the contradictory limitation C (“determining that the file fails to be opened at the client”) and limitation D (“in response to determining that the file has been opened successfully at the client, returning information about the file to the application”) in parent independent claims 1, 7, and 13 respectively (See also 112 rejection above), any further limitations further defining a failed open file do not trigger when parent independent claims 1, 7, and 13 is interpreted as determining that a file has been successfully opened at the client.  Because limitation parent independent claims 1, 7, and 13 are being interpreted in the broadest reasonable interpretation as determining that a requested file has been opened successfully, then as a result, limitations A, B, and C of dependent claims 2, 8, and 14 do not trigger and are purely optional as they are directed to when a file fails to open successfully at a client.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Milouschev’s would have allowed Testerman’s to provide a method for low latency to clients, as noted by Milouschev (Paragraph 142).

Regarding claims 3, 9, and 15, Testerman does not explicitly teach a method, electronic device, and non-transitory computer readable medium comprising:
A)  storing, in the first cache, time at which the file fails to be opened at the client.
Milouschev, however, teaches “storing, in the first cache, time at which the file fails to be opened at the client” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225).
	The examiner further notes that due to the contradictory limitation C (“determining that the file fails to be opened at the client”) and limitation D (“in response to determining that the file has been opened successfully at the client, returning information about the file to the application”) in parent independent claims 1, 7, and 13 respectively (See also 112 rejection above), any further limitations further defining a failed open file do not trigger when parent independent claims 1, 7, and 13 is interpreted as determining that a file has been successfully opened at the client.  Because limitation parent independent claims 1, 7, and 13 are being interpreted in the broadest reasonable interpretation as determining that a requested file has been opened successfully, then as a result, limitation A of dependent claims 3, 9, and 15 does not trigger and are purely optional as they are directed to when a file fails to open successfully at a client.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Milouschev’s would have allowed Testerman’s to provide a method for low latency to clients, as noted by Milouschev (Paragraph 142).

Regarding claims 4, 10, and 16, Testerman does not explicitly teach a method, electronic device, and non-transitory computer readable medium comprising:
A)  in response to success in finding the path for the file in the first cache, updating the time for the file.
Milouschev, however, teaches “in response to success in finding the path for the file in the first cache, updating the time for the file” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225).
	The examiner further notes that due to the contradictory limitation C (“determining that the file fails to be opened at the client”) and limitation D (“in response to determining that the file has been opened successfully at the client, returning information about the file to the application”) in parent independent claims 1, 7, and 13 respectively (See also 112 rejection above), any further limitations further defining a failed open file do not trigger when parent independent claims 1, 7, and 13 is interpreted as determining that a file has been successfully opened at the client.  Because limitation parent independent claims 1, 7, and 13 are being interpreted in the broadest reasonable interpretation as determining that a requested file has been opened successfully, then as a result, limitation A of dependent claims 4, 10, and 16 does not trigger and are purely optional as they are directed to when a file fails to open successfully at a client.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Milouschev’s would have allowed Testerman’s to provide a method for low latency to clients, as noted by Milouschev (Paragraph 142).

Regarding claims 5, 11, and 17, Testerman does not explicitly teach a method, electronic device, and non-transitory computer readable medium comprising:
A)  wherein storing the path in the first cache comprises: comparing the number of the paths for the files in the first cache with a threshold number; 
B)  determining that the number of the paths for the files in the first cache exceed the threshold number; 
C)  determining a path for a first file that is least recently used in the files in the first cache; and 
D)  removing the determined path for the first file from the first cache.
Milouschev, however, teaches “wherein storing the path in the first cache comprises: comparing the number of the paths for the files in the first cache with a threshold number” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “determining that the number of the paths for the files in the first cache exceed the threshold number” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), “determining a path for a first file that is least recently used in the files in the first cache” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), and “removing the determined path for the first file from the first cache” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225).
	The examiner further notes that due to the contradictory limitation C (“determining that the file fails to be opened at the client”) and limitation D (“in response to determining that the file has been opened successfully at the client, returning information about the file to the application”) in parent independent claims 1, 7, and 13 respectively (See also 112 rejection above), any further limitations further defining a failed open file do not trigger when parent independent claims 1, 7, and 13 is interpreted as determining that a file has been successfully opened at the client.  Because limitation parent independent claims 1, 7, and 13 are being interpreted in the broadest reasonable interpretation as determining that a requested file has been opened successfully, then as a result, limitations A, B, C, and D of dependent claims 5, 11, and 17 do not trigger and are purely optional as they are directed to when a file fails to open successfully at a client.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Milouschev’s would have allowed Testerman’s to provide a method for low latency to clients, as noted by Milouschev (Paragraph 142).

Regarding claims 6, 12, and 18, Testerman does not explicitly teach a method, electronic device, and non-transitory computer readable medium comprising:
A)  wherein determining whether the file has been opened successfully at the client comprises: searching a second cache of the virtual file system for the path, the second cache being configured to store paths for files that have been opened successfully at the client; and 
B)  in response to failure in finding the path for the file in the second cache, determining that the file fails to be opened.
Milouschev, however, teaches “wherein determining whether the file has been opened successfully at the client comprises: searching a second cache of the virtual file system for the path, the second cache being configured to store paths for files that have been opened successfully at the client” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225), and “in response to failure in finding the path for the file in the second cache, determining that the file fails to be opened” as “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225).
	The examiner further notes that due to the contradictory limitation C (“determining that the file fails to be opened at the client”) and limitation D (“in response to determining that the file has been opened successfully at the client, returning information about the file to the application”) in parent independent claims 1, 7, and 13 respectively (See also 112 rejection above), any further limitations further defining a failed open file do not trigger when parent independent claims 1, 7, and 13 is interpreted as determining that a file has been successfully opened at the client.  Because limitation parent independent claims 1, 7, and 13 are being interpreted in the broadest reasonable interpretation as determining that a requested file has been opened successfully, then as a result, limitations A and B of dependent claims 6, 12, and 18 does not trigger and are purely optional as they are directed to when a file fails to open successfully at a client.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Milouschev’s would have allowed Testerman’s to provide a method for low latency to clients, as noted by Milouschev (Paragraph 142).
Response to Arguments
14.	Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
	Applicants argue on Page 08 that “Although Milouschev discloses a client opening a file, Milouschev fails to disclose the specific limitations in response to determining that the file has been opened successfully at the client, returning information about the file to the application.  The Office Action contends that paragraphs 103, 155-158 of Milouschev disclose these limitations (see e.g., page 7 of the Office Action). However, there is no disclosure or suggestion within Milouschev that in response to determining that the file has been opened successfully at the client, returning information about the file to the application””.  However, the examiner wishes to refer to Milouschev that states “The typical operation of the file switch involves receiving file protocol requests, such as login, tree connect/mount, file open, file read/write, etc., from clients and forwarding, or switching these requests to one or more of the file servers” (Paragraph 103), “Client opens a file.  As the shared mount point exposed by SRV 718 is associated with the file system owned by VFS 702, SRV 718 translates the request to a file system operation on VFS 702.  Next, VFS 702 consults a virtualization table stored in the configuration database and fmds the translated path for the file. This path may point to a file on a "legacy" file system handled by RDR 706 or to a file on an aggregated file system handled by AFS 704.  Next, VFS 702 retrieves the security descriptor for the file and performs a security check to verify the client's right to open the file. If the check passes, the open request is forwarded to AFS 704 or RDR 706 using the translated file path. Upon successful completion of the "open", VFS 702 will request an opportunistic lock (op-lock) on the file in order to enable local caching of the file” (Paragraphs 155-158), and “When the client initiates a file open transaction, the switch aggregates that transaction (as shown in FIG. 10) and opens either one or all of the member files 1001 through 1004, depending on the type of operation that is to be performed subsequent to the file open. When the client initiates a file open and a file read transaction, the file switch selects, preferably randomly, one of the file servers on which the member files reside and switches the open and read transactions to it. That server executes the open and read transactions and returns the response to the switch; the switch forwards the response to the client, thus completing the read transaction requested by the client” (Paragraph 225).  The examiner further wishes to state that Milouschev teaches that clients can issue file open requests via a VFS.  Moreover, the system of Milouschev teaches the determining of a successful open via its subsequent issuance of an opportunistic lock after such a successful open.  Additionally, it is clear that file information is returned to a client that issues a file open (see example of forwarding a response to a client issuing a file open with a file read).  The combination would result in expanding Testerman to also include file open requests
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2016/0246816 issued to Abiri et al. on 25 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to satisfy access requests via a VFS).
U.S. PGPUB 2018/0052867 issued to Seiden on 22 February 2018.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to satisfy access requests via a VFS).
U.S. PGPUB 20070203877 issued to Qu et al. on 30 August 2017.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to satisfy access requests via a VFS).
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 07, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168